Title: From James Madison to Thomas Jefferson, 20 May 1783
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. May 20. 1783.
In obedience to your request I am to answer by this post your favor of the 7. inst: recd yesterday. My brevity will therefore be excused.
For the tenor of the conditions on which Congs. were formerly willing to accept the cession of Virga. I beg leave to refer to their resolutions of the 6 of Sepr. & 10 of Ocr. 1780. I take it for granted you have their Journals. The expunging of the article relative to State expences was a subject of no less regret with me than it is with you & for the same reason, but I acknowledge that considering the probable defect of vouchers in Virga. & the ardor with which the clause was supported from some other quarters, mine was much diminished in the course of the discussion. On the last trial there were but two or three States besides Virga. that favored it. S. Carolina’s opposition to it had great weight. After this clause was expunged it was thought improper to retain the connective clause as Virga. will now be at liberty to confine her accession to the revenue part of the plan, without enlarging her territorial Cession or being deprived of the opportunity of annexing any Conditions she may think fit. The connective clause however could not have been carried I believe either before or after the mutilation of the plan. Notwithstanding this disappointment I adhere to my wishes not only that the revenue may be established, but that the fœderal rule of dividing the burdens may be changed, and the territorial disputes accomodated. The more I revolve the latter subject, the less inducement I can discover to a pertinacity on the part of Virga. and the more interesting it appears to the Union.
I am sorry your departure from Richmond became necessary before more of the members were assembled. I make no doubt that useful impressions have been left with those who were so & were susceptible of them. I shall keep in mind the intimation relative to Mr. Short. The idea of adding the fraction of a year to my Congressial service is totally new, and even if it sd. prevail, will not as far as I can now see, coincide with my private conveniency.
Since my last I have been able to procure for you a copy of pamphlet which I herewith enclose. If in consequence of the provisional steps I before took it sd. prove a duplicate I shall thank you to forward one of them to my father. The ladies & gentlemen join me in complimts. to Miss Patsy & to your self.
Adieu.
